Citation Nr: 1744881	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  06-30 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for metastatic poorly differentiated squamous cell carcinoma of the left neck lymph node, to include as secondary to exposure to herbicide agents and/or service-connected acne vulgaris of the face and back with cystic formation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1967 to February 1971.  He died in March 2014.  His surviving spouse is the Appellant in this case.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In February 2013, the Board denied the Veteran's service connection claim for squamous cell carcinoma, and the Veteran appealed such decision to the United States Court of Appeals for Veterans Claims (Court).  However, he died while the appeal was pending, and the Court subsequently granted the Appellant's unopposed Motion for Substitution of Party in May 2014.  Thereafter, pursuant to a July 2014 Joint Motion for Remand (Joint Motion), the Court vacated and remanded the February 2013 Board decision.

In December 2014 and November 2015, the Board remanded the appeal for further evidentiary development.

In August 2016, the Board requested a Veterans Health Administration (VHA) expert opinion.  The Appellant was provided with a copy of the VHA opinion in June 2017, and was given 60 days in which to send any additional evidence or argument pursuant to 38 C.F.R. § 20.903.


FINDING OF FACT

The Veteran's metastatic poorly differentiated squamous cell carcinoma of the left neck lymph node did not have its clinical onset in service or within one year of service separation, and was not otherwise related to active duty, to include as a result of presumed herbicide agent exposure therein, nor was it caused or aggravated by his service-connected acne vulgaris of the face and back with cystic formation.


CONCLUSION OF LAW

The criteria for entitlement service connection for metastatic poorly differentiated squamous cell carcinoma of the left neck lymph node, to include as secondary to service-connected acne vulgaris of the face and back with cystic formation, are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Diseases presumptively associated with herbicide exposure include all chronic B-cell leukemias, Hodgkin's disease, non-Hodgkin's lymphoma, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

The Board notes that a squamous cell carcinoma is not a disease for which service connection is available on a presumptive basis due to herbicide agent exposure.  See id.  However, even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran asserted that his squamous cell carcinoma was the result of his exposure to herbicide agents, his participation in Project Shipboard Hazard and Defense (SHAD), or his service-connected acne vulgaris of the face and back with cystic formation.  The Appellant asserts that the Veteran's carcinoma was the result of his exposure to herbicide agents, or alternatively, his service-connected acne vulgaris.  

Regarding the Veteran's assertion that his squamous cell carcinoma was the result of participation in Project SHAD, the Board found in its February 2013 decision that the Veteran did not participate in Project SHAD, and the parties to the JMR identified no error in this determination.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] review BVA decisions in a piecemeal fashion"); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ("[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").  Thus, this theory of entitlement will not be further explored.

The first element of service connection on a direct and secondary basis is satisfied, as private treatment records show a diagnosis of squamous cell carcinoma in August 1992.    

Regarding the second element for direct service connection, the Veteran's service treatment records (STRs) are negative for any findings, notations, treatment for, or diagnosis of any form of carcinoma.  A January 1971 STR shows a normal clinical evaluation of the neck; sinuses; mouth and throat; and skin, lymphatics.  However, the Veteran's exposure to herbicide agents is presumed based upon his service in Vietnam, satisfying element two for direct service connection.  38 C.F.R. § 3.307(a)(6)(iii).  As to secondary service connection, the Veteran was service-connected for acne vulgaris of the face and back with cystic formation, also satisfying element two.

Thus, the key inquiry in this case is whether the Veteran's carcinoma was etiologically related to his herbicide agent exposure in military service, or his service-connected skin disability.  

The parties to the JMR found the October 2010 and June 2012 opinions on this matter inadequate.  The January 2015 opinion is also inadequate, as it was rendered by a physician's assistant when a physician was requested, and did not properly address secondary service connection.  A November 2015 addendum opinion is similarly problematic, as the examiner relied on the fact that squamous cell carcinoma is not presumptively associated with herbicide agent exposure.  See Combee, supra.  Thus, these opinions will not be considered.

The December 2016 VHA expert, an otolaryngologist and head and neck surgeon, opined that it was less likely than not that the Veteran's carcinoma was related to service, including as a result of his conceded exposure to herbicide agents in Vietnam.  He reasoned that there is not a well-established relationship between unknown primary squamous cell carcinoma and herbicide agent exposure.  He noted that herbicide agents have defined relationships with some cancers such as lung cancer, but the epidemiological evidence is not definitive in implicating herbicide agents in the development of head and neck cancers, especially the rare unknown primary squamous cell carcinomas of the lymph nodes of the neck.  Further, he indicated that although herbicide-agent related cancers can also occur on the skin and skin squamous cell carcinoma may then metastasize to the neck, there is no definitive evidence of a proximate or coexisting skin squamous cell carcinoma of the skin of the region to the development of metastatic squamous cell carcinoma to the left neck lymph node.  
Further, the VHA expert opined that it is less likely as not that the Veteran's carcinoma was proximately due to or aggravated by his service-connected acne vulgaris.  He reasoned that acne vulgaris is a dermatologic condition that may be severe but is benign in nature and is not a risk factor that is established for development of metastatic squamous cell carcinoma to the lymph nodes without any established ipsilateral skin squamous cell carcinoma.  Moreover, the VHA expert stated that based upon his knowledge and experience, acne vulgaris does not represent an aggravating factor in increasing the severity of metastatic squamous cell carcinoma to the neck lymph nodes.  He explained that acne vulgaris is not known to be a risk factor for development of unknown primary neck nodal squamous cell carcinoma and it is not known to be an aggravating factor in the development or course of unknown primary squamous cell carcinomas affecting the neck lymph nodes.  In addition, the VHA expert noted that there is no definitive evidence of squamous cell carcinoma of the face, neck, scalp or upper back that preexisted or was temporally associated with the Veteran's development of metastatic squamous cell carcinoma to the left neck lymph node.  

The VHA expert indicated that confounding variables such as tobacco exposure/use are confirmed risk factors for the development of these cancers.  In this regard, the record reflects the Veteran had an extensive smoking history.  See August 1992 record of T.B., M.D., noting a 20-year history of tobacco use.  Additionally, he noted that Human Papilloma Virus (HPV) - related cancers are now known to be factors in the development of many unknown primary squamous cell carcinoma of the neck.  The most common risk factors for unknown primary squamous cell carcinoma include tobacco use, HPV infection with oncogenic haplotypes of the virus associated with small cancers in the tonsil and tongue base, and sun exposure with the development of squamous cell carcinomas of the skin.  Skin squamous cell carcinomas would represent the least frequent of these risk factors with tobacco and HPV exposure being the greatest.  In the low neck, these lymph nodes may occasionally be related to lung squamous cell carcinomas.

Finally, the VHA expert indicated that squamous cell carcinomas metastatic to cervical lymph nodes without evidence of a primary tumor source are in and of themselves rare, constituting approximately 1-2 percent of all head and neck squamous cell carcinomas.  He stated that the Veteran's presentation and course of disease were not atypical for this type of cancer.  

The VHA expert's opinion is highly probative, as it considers the Veteran's pertinent history and contains a detailed rationale.  There is no competent evidence to the contrary.  While the Veteran asserted that there was a causal relationship between service and his carcinoma, and in the alternative that it was related to service-connected acne vulgaris, he was not competent to provide evidence pertaining to this complex medical issue, nor is the Appellant.

Additionally, there is no evidence that metastatic poorly differentiated squamous cell carcinoma of the left neck lymph node manifested to a compensable degree within a year of service.  Instead, as noted above he was diagnosed with carcinoma in 1992, some 21 years after active duty.  For similar reasons, a nexus through a continuity of symptomatology is not established.

Accordingly, as the preponderance of the evidence is against the claim on a direct and secondary basis, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for metastatic poorly differentiated squamous cell carcinoma of the left neck lymph node is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


